Fourth Court of Appeals
                               San Antonio, Texas
                                   September 13, 2018

                                   No. 04-18-00247-CV

                                    Patrick THOMAS,
                                         Appellant

                                            v.

                                  Janice Devon DURR,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-19981
                      Honorable Angelica Jimenez, Judge Presiding

                                     ORDER
       The appellee’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to October 15, 2018. Further requests for extension of time in
which to file appellee’s brief will be disfavored.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court